Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the instant claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.11,185,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims also recite nanoparticles comprising polyhexamethylene biguanidine and the antifungal agents of the instant claims. Both sets of claims recite that the antifungal agent is present in a dosage amount within the composition, which is less than the therapeutically effective systemic dose of the antifungal agent. Both instant claim 3 and the patented claim 1 recites a ratio of polymer to antifungal agent is 3:1. Both sets of claims are directed to nanoparticles and the composition is in the form of cream, spray, ointment and powder, the composition further comprising excipients such as buffers, excipients, binders etc. Thus, instant claims are anticipated by patented claims.   
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.11,185,511, as applied to claims 1-11 and further in view of CA 2612005 A1 to Gill et al (Gill).
The patented claims do not recite microneedle array and the array incorporated into an adhesive patch. 
Gill teaches coated microstructures and methods of fabricating the same, wherein the microneedles are coated with a coating liquid comprising at least one viscosity enhancer and at least one drug (abstract). The coating composition drug dispersed in a matrix material which provides controlled release of the drug (p6, l 3-5), wherein the drug includes a therapeutic, diagnostic or prophylactic agent (p 6, l 24-28). Gill teaches several active agents such as antibiotics (p 16, 10-17) and particularly anti-fungal agents such as quinolones, neomycin, gentamicin etc (p 16, l 24-26). 
In one embodiment, the microneedle is a patch, which includes an array two or more microneedle extending out of plane from a substrate, an adhesive material disposed between the two or more microneedles, and removably securing the microneedle patch to a patient’s skin (p 6, last two lines - p7, lines 1-5).
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the patented claims with the teachings of Gill i.e., administer the anti-fungal composition comprising a combination of biguanidine or polygaunidine compounds such as PHMB nanoparticles along with terbinafine, not only as a cream, spray etc., but also in the form of microneedles in a transdermal patch, and still effectively administer the antifungal agents to a subject in need. One of an ordinary skill in the art would have been motivated to employ microneedle array in a transdermal patch for administering the antifungal composition because Gill teaches that drug delivery by parenteral route undesirably requires expertise for delivery, can lead to accidental needle sticks and causes pain, that results in reduced patient compliance (page 1). In order to overcome the above problems, and develop alternate route of conventional hypodermic needles (page 1 and page 6, 21-35), Gill suggests microneedle array in a transdermal patch. Gill teaches successful delivery of microparticles and controlled dosage delivery by the microneedle array (p 26), which otherwise would be difficult to administer through other routes such as parenteral route as well as conventional dermal delivery.
 One of an ordinary skill in the art would have expected to provide a controlled release of the anti-fungal composition comprising terbinafine and PHMB, by administering through microneedle array taught by Gill.    

3.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 and 21 of U.S. Patent No. 10,517,835.
Both sets are drawn to a composition comprising nanoparticles formed of a polymer and terbinafine. While patented claims recite at least two sizes of nanoparticles and the instant claims are silent on the particle sizes, instant claims are generic and hence encompass the patented sizes of the nanoparticles. Further, both sets of claims recite the additional components of the compositions such as buffers, excipients etc., urea and for topical treatment. Both sets of claims also recite terbinafine is present in less than therapeutically systemic dose of the antifungal agent. Instant as well as patented claims are directed to nanoparticles and the composition is in the form of cream, spray, ointment and powder, the composition further comprising excipients such as buffers, excipients, binders etc. For the claimed ratio and the amounts of PHMB and terbinafine, claim 6 of the above patent teaches 0.2-0.4 mg/ml of PHMB and 0.06 to 6 mg/ml of terbinafine. The above patented claims further recite the instant micro-needle array incorporated into an adhesive patch. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0111971 to Evers et al., and de Paula et al (Polymers 2011, 3, 928-941), in view of US 7871649 to Modak et al, US 2010/0021530 to Weinfield and Walls et al (Can J Infect Dis Med Microbiol 2013; 24(2):109-112).
Evers teaches topical compositions comprising terbinafine and urea for the treatment of topical fungal nail infections caused by dermatophytes, mold and yeast (abstract, 0001-0002), so as to provide strong nail hydration, long penetration time and superior clinical efficiency. Evers teaches terbinafine as a known antimycotic employed in the form of a powder, gel, cream, solution and spray [0012; 0068]. The composition of Evers further includes carriers such as alcohol, fatty acid triglyceride, surfactant or mixtures thereof [0030]. Table 1 of Evers exemplifies antifungal compositions comprising terbinafine (1.5% to 4%) and urea.
Evers fails to teach the claimed linear or branched or cyclic guanidine polymer compounds of claim 1.
	De Paula teaches properties of poly(hexamethylene biguanide) hydrochloride (PHMB). De Paula teaches the polymer has biocidal activity (Abstract). De Paula teaches particles of PHMB comprising the claimed ranges of particle sizes (see Fig 2b, pg 932, reproduced below).   

    PNG
    media_image1.png
    451
    715
    media_image1.png
    Greyscale

De Paula does not teach terbinafine in the nanoparticle composition.
Neither Evers not de Paula teach the combination of antifungal compounds (such as terbinafine) and PHMB.
Modak teaches topical antimicrobial compositions comprising antimicrobial with effective quaternary ammonium compounds in synergistic combination with essential oils, in the form of creams, lotions etc. (abstract, col. 2, l 34-65). Modak exemplifies several antimicrobial compositions that include PHMB (col. 7, 9, 12 etc), in amounts 0.1% to 2.0% (col. 4, l 62-67). Modak teaches that the compositions further include combination of other active agents such as antimicrobial agents such as PHMB, triclosan, itraconazole, ketoconazole, fluconazole etc., thus suggesting equivalence of the claimed antifungal agents and fluconazole. Modak teaches carrier materials such as propylene glycol and thus meet instant excipients. 
Further, Weinfield teaches a composition for treating toe nail fungal infection comprising a drug delivery mechanism that includes an anti-infective agent, a heating element and a releasably attaching mechanism to the digit having infected nail (abstract). In order to facilitate the delivery of antifungal agent, Weinfield teaches including a keratolytic agent such as lactic acid, allantoin etc., together with an antifungal agents such as terbinafine [0016]. In one particular embodiment, the keratolytic agent can be undecylenic acid, and the anti-infective agent is terbinafine or clotrimazole [0020; 0072]. Weinfield also teaches employing combinations of different types of active agents as a multifunctional component including antifungal, antibacterial, keratolytic etc [00598] and particularly mentions polyhexamethylene biguanide compound and a surfactant component [0064]. For the carrier materials, Weinfield teaches buffers, preservatives, stabilizers etc [0066]. Weinfield also teaches that the composition includes a carrier for preparing the composition in the form cream, ointment or gel or solution [0066].
While Weinfield suggests PHMB as a surfactant in the antifungal composition, Walls teaches application of a topical composition comprising locally applied polyhexamethylene biguanide (PHMB) as an adjunct to the treatment of fungal osteomyelitis. Walls teaches that the inclusion of a common swimming pool cleaner, polyhexamethylene biguanide, is a successful adjunct to standard treatment (abstract; Introduction). Walls describe immunocompetent patients with fungal osteomyelitis, in whom treatment with a combination of systemic antifungals (including terbinafine) extensive surgery and PHMB resulted in cure or prolonged remission (page 110, col. 2, first two paragraphs and Discussion). Walls also teaches that PHMB has a good activity against growing fungal hyphae, with excellent antifungal activity against Candida, Fusarium solani and Aspergillus niger (page 111). Walls also teaches there are no reports of bacterial or fungal resistance to PHMB, well tolerated, favorable toxicity profile and little skin or mucosal irritation (page 111).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to employ a combination of biguanidine or polygaunidine compounds such as PHMB nanoparticles of de Paula, along with terbinafine and urea (Evers) in the antifungal composition of Evers, so as to arrive at the claimed composition because each of de Paula, Modak, Weinfield or Walls teaches PHMB in topical antimicrobial compositions, as an antimicrobial agent, as a surfactant or as an adjunct to enhance the activity of antifungal agents such as terbinafine, respectively. Walls teaches fungal osteomyelitis can be caused by Apophysomyces elegans, Aspergillus species, Cryptococcus species, Fonsecaea pedrosi and Sporothrix schenckii (col. 2, page 110), and successful treatment requires a combination of systemic antifungal treatment, surgical management and then use of adjunct treatment with PHMB. Weinfield also teaches employing combinations of different types of active agents as a multifunctional component including antifungal, antibacterial, keratolytic etc [00598] and particularly mentions polyhexamethylene biguanide compound and a surfactant component [0064]. Hence one of an ordinary skill in the art would have expected to provide enhanced activity of terbinafine and urea in the antifungal composition of Evers owing to the antimicrobial, surfactant and adjunct activity of PHMB nanoparticles, in treating toe nail infections, and yet exhibit less toxic or irritant side effects. Since de Paula teaches nanoparticles comprising PHMG and Evers teaches terbinafine, a composition comprising the two elements, both useful for treating fungal infections, is prima facie obvious and meet instant limitation. 
Instant limitation “nanoparticles formed of a polymer and terbinafine” is in the form of a product by process claim.  “The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). Further, a review of the instant specification [0035] describes that polymer nanoparticles may be independently formed and then incubated with the antifungal agent so that it is absorbed or attached to the nanoparticles in such a way so as to retain their efficacy against the fungi. Accordingly, one of an ordinary skill in the art would have blended nanoparticles of PHMB (De Paula) with an anti-fungal agent such as terbinafine (of Evers) so as to arrive at the instant composition. 
One of an ordinary skill in the art would have expected to provide enhanced activity of terbinafine and urea in the antifungal composition of Evers owing to the antimicrobial, surfactant and adjunct activity of PHMB nanoparticles, in treating toe nail infections, and yet exhibit less toxic or irritant side effects. Since de Paula teaches nanoparticles comprising PHMG and Evers teaches terbinafine, a composition comprising the two elements, both useful for treating fungal infections, is prima facie obvious and meet instant limitation. 
	De Paula suggests nanoparticles that overlaps with the claimed ranges, as shown above in Fig 2b. Further, Evers teaches the claimed amounts of terbinafine and Modak suggests the amounts of PHMB. With respect to less than therapeutic dose of terbinafine in claim 6, Winfield teaches both therapeutically effective doses [0030-0031] as well as prophylactic doses (that may be less than the therapeutic dose) of antifungal agent [0032]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a therapeutically effective amount or a prophylactically effective amount of antifungal agent i.e., terbinafine (in the composition of Evers modified by Modak in view of Weinfield and Walls) depending on the desired effect (therapeutic or prophylactic), so as to arrive at the claimed composition. 

5. 	Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0111971 to Evers et al., and de Paula et al (Polymers 2011, 3, 928-941), in view of US 7871649 to Modak et al, US 2010/0021530 to Weinfield and Walls et al (Can J Infect Dis Med Microbiol 2013; 24(2):109-112), as applied to claims 1-11 above, and further in view of CA 2612005 A1 to Gill et al (Gill).
	Evers, de Paula, Modak, Weinfield and Walls fail to teach the instant claimed microneedle array.
	Gill teaches coated microstructures and methods of fabricating the same, wherein the microneedles are coated with a coating liquid comprising at least one viscosity enhancer and at least one drug (abstract). The coating composition drug dispersed in a matrix material which provides controlled release of the drug (p6, l 3-5), wherein the drug includes a therapeutic, diagnostic or prophylactic agent (p 6, l 24-28). Gill teaches several active agents such as antibiotics (p 16, 10-17) and particularly anti-fungal agents such as quinolones, neomycin, gentamicin etc (p 16, l 24-26). 
In one embodiment, the microneedle is a patch, which includes an array two or more microneedle extending out of plane from a substrate, an adhesive material disposed between the two or more microneedles, and removably securing the microneedle patch to a patient’s skin (p 6, last two lines - p7, lines 1-5).
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to administer the anti-fungal composition comprising a combination of biguanidine or polygaunidine compounds such as PHMB nanoparticles of de Paula, along with terbinafine and urea (Evers) in the antifungal composition of Evers, not only as a cream, spray etc.,(Evers) but also in the form of microneedles in a transdermal patch, and still effectively administer the antifungal agents to a subject in need. One of an ordinary skill in the art would have been motivated to employ microneedle array in a transdermal patch for administering the antifungal composition because Gill teaches that drug delivery by parenteral route undesirably requires expertise for delivery, can lead to accidental needle sticks and causes pain, that results in reduced patient compliance (page 1). In order to overcome the above problems, and develop alternate route of conventional hypodermic needles (page 1 and page 6, 21-35), Gill suggests microneedle array in a transdermal patch. Gill teaches successful delivery of microparticles and controlled dosage delivery by the microneedle array (p 26), which otherwise would be difficult to administer through other routes such as parenteral route as well as conventional dermal delivery.
 One of an ordinary skill in the art would have expected to provide a controlled release of the anti-fungal composition comprising terbinafine and PHMB, by administering through microneedle array taught by Gill.    
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611